               Case 1:19-cr-00410-ELH Document 101 Filed 03/22/21 Page 1 of 2



                                    United States District Court
                                       District Of Maryland
     Chambers of                                                                     101 West Lombard Street
Ellen Lipton Hollander                                                               Baltimore, Maryland 21201
  District Court Judge                                                                     410-962-0742



                                                   March 22, 2021


             Re:      United States of America v. Matthew E. Blair
                      Criminal No.: ELH-19-0410

      Dear Counsel:

            This letter will confirm and amplify our discussions during the telephone conference held
      on March 22, 2021. The following schedule shall govern:

             1.     The motions hearing previously set for May 14, 2021, beginning at 10:00 a.m. will
                   be held in court, rather than by video.

             2. At the request of the defense, the jury trial previously scheduled to begin on July 12,
                2021, has been rescheduled. In lieu of the trial on that date, the Court will hold a
                Daubert hearing, in court, beginning at 10:00 a.m.

             3. Rule 404(b) motions and motions in limine are due by the close of business on July
                26, 2021.

             4. Joint proposed voir dire, joint proposed jury instructions, and a joint proposed verdict
                sheet are due by the close of business on September 17, 2021. You may, of course,
                file separately any proposed voir dire questions, jury instructions, and verdict forms
                upon which you cannot agree. Copies of all submissions should be sent in Microsoft
                Word format to my judicial assistant, Karen Warren, at karen_warren@
                mdd.uscourts.gov. Please be sure to include a table of contents for the proposed jury
                instructions and citations to authority for any requests that are in dispute.

             5. The Court will hold a pretrial conference on November 5, 2021 at 4:00 p.m. It will
                be held in Chambers unless, by October 18, 2021, defense counsel advises the Court,
                in writing, of defendant’s desire to attend the conference. If so, the pretrial
                conference will be held in the courtroom.

             6. Trial (jury, 3 weeks) shall commence on November 29, 2021. This case is in second
                position. Counsel are directed to report to Chambers at 9:45 a.m. on that date.

             7. Defense counsel are reminded to arrange for a Lafler hearing with a magistrate judge,
                to be held shortly before the commencement of trial.
         Case 1:19-cr-00410-ELH Document 101 Filed 03/22/21 Page 2 of 2




       Despite the informal nature of this letter, it is an Order of the Court and shall be docketed
as such.

                                                             Sincerely,

                                                                /s/
                                                             Ellen Lipton Hollander
                                                             United States District Judge




                                                 2
